Cross-appeals by plaintiff and defendant from an order granting in part and denying in part plaintiff’s motion to strike out for insufficiency the first, second and fourth defenses and counterclaims. On appeal by plaintiff from so much of the order as denies its motion with respect to the first and fourth defenses and counterclaims, order affirmed, without costs. The court is of opinion that the facts of the ease should be developed before a determination is made as to the validity of the first defense and counterclaim. On appeal by defendant from so much of the order as grants plaintiff’s motion to strike out the second defense and counterclaim, order affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.